Citation Nr: 0704552	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  04-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bronchial asthma.

2.  Entitlement to a disability rating in excess of 30 
percent for sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1985 to January 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 30 percent disability 
rating for sinusitis/rhinitis and continued a 30 percent 
rating for bronchial asthma.

In his substantive appeal dated June 2004, the veteran 
requested a local hearing before a Member of the Board.  In 
November 2004, the Board received correspondence from the 
veteran indicating that he wished to withdraw his request for 
a hearing and have his appeal considered on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's increased rating claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this instance, in the March 2005 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argues that the veteran should be afforded another VA 
examination to ascertain the current severity of the 
conditions on appeal.  The veteran's representative contends 
that the veteran's disabilities are worse than originally 
rated and that the available evidence is too old to make an 
informed decision on the veteran's increased ratings claims. 
The RO provided the veteran with VA examinations in January 
2003 in order to determine the nature and the severity of his 
bronchial asthma and sinusitis/rhinitis.  In light of the 
fact that the last VA examinations were conducted more than 4 
years ago, the Board finds that contemporaneous and thorough 
VA examinations would assist the Board in determining the 
severity of his disabilities.

In addition, any VA treatment records that are not of record 
should be obtained.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Further, while the May 2004 Statement of the Case provided 
the veteran with the general ratings criteria for sinusitis 
(maxillary, chronic), 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2006), he was not provided with the rating 
criteria for bronchial asthma, 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2006).  Consequently, the veteran must be provided 
with the ratings criteria for Diagnostic Code 6602.

While it appears that the duty-to-notify provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], 
were satisfied by a December 2002 letter, the RO should also 
take this opportunity to send another letter, as VA's 
template letters have been significantly revised since that 
time.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should obtain the veteran's 
complete medical treatment records from 
the St. Louis VA Medical Center.  In 
particular, the RO should obtain any 
medical treatment records from the 
treatment received by the veteran from 
March 2004 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.  

2.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

3.  After obtaining the above mentioned 
VA medical records, the veteran should be 
afforded a VA examination to ascertain 
the nature and severity of his service-
connected sinusitis/rhinitis.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, and all findings 
should be reported in detail.  After 
reviewing the treatment records, the 
examiner should also specifically comment 
on whether the veteran experienced 
chronic osteomyelitis following radical 
surgery, or whether he experiences near 
constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  If 
any of the information requested above 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  In addition, the 
rationale for each opinion expressed 
should also be provided.  



4.  After obtaining the above mentioned 
VA medical records, the veteran should be 
afforded a VA examination to ascertain 
the nature and severity of his service-
connected bronchial asthma.  Appropriate 
respiratory testing must be conducted.  
After reviewing the treatment records, 
the examiner should specifically comment 
on whether the veteran experiences more 
than one attack per week with episodes of 
respiratory failure, or whether he 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be explained.    

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  The SSOC must 
include the ratings criteria for 
Diagnostic Code 6602, Bronchial Asthma.  
38 C.F.R. § 4.97, Diagnostic Code 6602 
(2006).   After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




